DETAILED ACTION
	This Notice is in response to the 37 CFR 1.312 Amendment filed on June 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination do not show an integrated circuit (IC) device, comprising: a first arrangement that includes two or more memory cells, a first transistor, and a first wordline; a second arrangement that includes two or more memory cells, a second transistor, and a second wordline; and an interconnect structure, wherein: each memory cell of the first arrangement and the second arrangement includes an access transistor, a gate electrode of the access transistor of each of the two or more memory cells of the first arrangement is coupled to the first wordline, and the first wordline is coupled to a first source or drain (S/D) region of the first transistor, a gate electrode of the access transistor of each of the two or more memory cells of the second arrangement is coupled to the second wordline, and the second wordline is coupled to a first S/D region of the second transistor, and each of a second S/D region 
The closest prior art references include Liu et al. (US Pub. 2020/0005846 A1), Karda et al. (US Pub. 2020/0286906 A1), Sharma et al. (US Pub. 2020/0035683 A1), and Matsuoka et al. (US Pub. 2018/0277171 A1). The references disclose elements of the claims including each memory cell of the first arrangement and the second arrangement includes an access transistor, a gate electrode of the access transistor of each of the two or more memory cells of the first arrangement is coupled to the first wordline and a gate electrode of the access transistor of each of the two or more memory cells of the second arrangement is coupled to the second wordline. However, none of the references specifically disclose the first wordline is coupled to a first source or drain (S/D) region of the first transistor, and the second wordline is coupled to a first S/D region of the second transistor, and each of a second S/D region of the first transistor and a second S/D region of the second transistor is coupled to the interconnect structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815